ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
We have again examined the record in the light of appellant’s motion for rehearing, and remain convinced that a proper disposition was made of the case in our opinion on original submission.
The contention, now urged for the first time in the motion, that the court erred in refusing to permit appellant to present testimony before the jury that when the Ford automobile was purchased from him the prosecuting witness made certain misrepresentations concerning a 1951 Dodge automobile is without merit. Any misrep*957resentations made by the prosecuting witness in the original transaction were immaterial and irrelevant to the subsequent theft by appellant of the two money orders ten days later.
Certain claimed errors in the court’s charge are also urged for the first time in the motion for rehearing.
It is insisted that the charge was erroneous in failing to submit as appellant’s affirmative defense his claim that he did not come info possession of the money orders and appropriate them to his own use and benefit. While, as pointed out in our original opinion, appellant’s denial that he received the money orders did not constitute an affirmative defense, in the charge the court specifically instructed the jury to acquit appellant if they believed from the evidence or had a reasonable doubt that he did not appropriate the money orders to his own use and benefit. No error is presented.
Error is also urged to the court’s instruction limiting the jury’s consideration of the testimony relative to appellant’s transactions with the two other parties to the question of intent and system on the ground that the jury was not required to find, before considering the testimony, that appellant actually committed the transactions in question. Curry v. State, 169 Tex.Cr.R. 195, 333 S.W.2d 375, is relied upon, where it was held that the jury should be so instructed in a charge limiting its consideration of evidence as to other transactions.
An examination of the record reflects that in his objections to the charge appellant did not specifically point out such omission in the instruction, as was done in Curry v. State, supra. Hence, no reversible error is presented.
The claim of error in the court’s definition of “theft” in the charge as a ground for reversal is overruled. While, in defining the term, the court instructed the jury that '“Theft is the fraudulent taking of corporeal property to another * * it is apparent that the use of the word “to” instead of the word “of” was a typographical error. The charge, as a whole, clearly defined “theft” and the error therein — by use of the word “to” instead of the word “of” — was not specifically pointed out by appellant.
The motion for rehearing is overruled.
Opinion approved by the court.